Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         22-MAY-2020
                                                         02:17 PM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 YANLI XU; NAOMI HASEGAWA; KAZUHIRO ISHIDA; ATSUSHI MORITA; JUBEE
AIZAWA; KASUMI ISHIDA; TATSUTO EHARA; MACOTO ISHIDA; HUN-DONG YU;
   LILI WU; TAO JIANG; CHUANJIAO YU; TIANGE YANG; XIAOMIN HUANG;
   PINMEI WANG; XIAOHUI WU; YUYANG JING; LI WANG; DONG ZHANG; KE
  YUAN; WEI JIANG; XIUJUAN LI; SONGHUA ZHANG; YIHAO XU; WEI WANG;
              RUIGANG TAN; and JING LIU, Petitioners,

                                 vs.

 THE HONORABLE DEAN E. OCHIAI, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

ZHONG FANG aka JOHNSON FANG; MIN HU aka MICHELLE HU; ZHE FANG aka
   JAY FANG; KIAYU WANG aka JIAJIA WANG; LAMEI FANG; USA REALTY
 CONSTRUCTION GROUP INC.; CALIFORNIA INVESTMENT REGIONAL CENTER
      LLC; CALIFORNIA REGIONAL CENTER LLC; WUHAN WESTERN U.S.
    INVESTMENT IMMIGRATION CONSULTANT INC.; AMERICAN INVESTMENT
 IMMIGRATION FUND; HAWAII CITY PLAZA LP; HAWAII OCEAN PLAZA LP;
 LOS ANGELES CITY PLAZA LP; LA VALLEY GARDEN PLAZA LP; and 9920
                    VALLEY BLVD LP, Respondents.


                        ORIGINAL PROCEEDING
                    (CIVIL NO. 1CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, filed on May 6, 2020, the documents attached thereto

and submitted in support thereof, and the record, it appears that
petitioners fail to demonstrate that they have a clear and

indisputable right to the requested relief and that they lack

alternative means to seek relief.    Petitioners, therefore, are

not entitled to the requested extraordinary writ.     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Wong v. Fong,

60 Haw. 601, 604, 593 P.2d 386, 389 (1979) (ordinarily, a writ of

mandamus is invoked in exceptional circumstances amounting to

judicial usurpation of power); Honolulu Adv., Inc. v. Takao, 59
Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is

meant to restrain a judge of an inferior court from acting beyond

or in excess of his or her jurisdiction).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, May 22, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2